Plaintiff in error was prosecuted and convicted upon an information which charged that he did unlawfully deal, carry on, open and conduct as owner a certain game of roulette. In accordance with the verdict of the jury, he was by the court on the 25th day of November, 1912, sentenced to be confined in the county jail for 30 days and to pay a fine of $300. Numerous errors are assigned. Without entering into a discussion of the same, we will state that from our examination of the record, they are without merit. The information is sufficient, and the evidence of the state as to the guilt of the defendant is undisputed. The judgment of conviction is therefore affirmed.